Citation Nr: 1642183	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  11-12 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for bilateral ankle myofascial syndrome, including as secondary to service-connected frostbite of the right and left lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1977 to June 1980.  He had active duty for training (ACDUTRA) in the Army Reserve from October 1976 to April 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The August 2010 rating decision denied entitlement to service connection for hepatitis C.  The January 2013 rating decision denied the claim of entitlement to service connection for bilateral ankle myofascial syndrome, including as secondary to service-connected frostbite of the right and left lower extremities.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2014, the Veteran filed a VA Form 9 (Appeal to the Board of Veterans' Appeals) as to the issue of entitlement to service connection for bilateral ankle myofascial syndrome, including as secondary to service-connected frostbite of the right and left lower extremities.  At that time, the Veteran indicated that he wanted a hearing via a videoconference before a Veterans Law Judge of the Board.  

The Board observes that the Veteran was scheduled for a videoconference hearing in March 2016, but, prior to the date of the hearing, contacted the RO to request that the hearing be rescheduled due to a death in the family.  The Board observes that there is no indication that any steps have been taken to reschedule the videoconference hearing, and that his hearing request has not been withdrawn.  As such, the Board must remand the Veteran's claims so that such a hearing addressing his claim of entitlement to service connection for bilateral ankle myofascial syndrome, including as secondary to service-connected frostbite of the right and left lower extremities, can be rescheduled.  See 38 C.F.R. §§ 20.700, 20.704(a) (2016).

The Board acknowledges that the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board in his March 2011 VA Form 9 as to the issue of entitlement to service connection for hepatitis C, but that this request was withdrawn in June 2011.  The Board also acknowledges that a second, April 2014 VA Form 9 as to the claim for service connection of hepatitis C indicates that the Veteran did not request a Board hearing as to this issue.  Nevertheless, the Board finds that a decision on the issue of entitlement to service connection for hepatitis C must be deferred, as the Veteran may present additional testimony relevant to this claim.  As such, the Board must remand the Veteran's claims so that such a hearing can be scheduled.  See 38 C.F.R. §§ 20.700, 20.704(a) (2016).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled, in accordance with appropriate procedures, for a videoconference hearing before a Veterans Law Judge so that the Veteran may present testimony as to the issues of entitlement to service connection for bilateral ankle myofascial syndrome, including as secondary to service-connected frostbite of the right and left lower extremities, and entitlement to service connection for hepatitis C.  

The Veteran should be notified in writing of the date, time, and location of the hearing, and such notice must be associated with the claims file.  Any indicated development consistent with the request should be undertaken.

The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




